*778The plaintiff’s cause of action to recover damages for abusive discharge from employment was properly dismissed as no such action is recognized in New York (see, Murphy v American Home Prods. Corp., 58 NY2d 293). The plaintiff’s cause of action for breach of an employment contract must also fall. While such an action may be maintained, under certain circumstances, where employment is not for a fixed term, the plaintiff has failed to allege facts sufficient to establish the existence of such a contract (see, O’Donnell v Westchester Community Serv. Council, 96 AD2d 885). Here, the plaintiff has not pleaded or produced any facts to rebut the presumption of the long-established New York rule that when a hiring is for an indefinite term, it is an employment at will which may be terminated by either party for any reason or even for no reason at all (see, Murphy v American Home Prods. Corp., 58 NY2d 293, supra; Weiner v McGraw-Hill, Inc., 57 NY2d 458; O’Donnell v Westchester Community Serv. Council, 96 AD2d 885, supra).
The plaintiff’s claim that he attained tenure by acquiescence is without merit in view of the fact that the rules contained in the teachers’ handbook of the defendant Roman Catholic Diocese of Rockville Centre provided for tenure by acquiescence only if the teacher had a Bachelor’s degree and provisional State certification. The plaintiff possesses neither of those qualifications.
We have examined the plaintiff’s remaining contentions and find them to be without merit. Mollen, P. J., Brown, Niehoff and Kooper, JJ., concur.